Citation Nr: 0829444	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-13 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back disability, 
to include coccygodynia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, and M. R.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran had active service from July 29, 1966, to October 
7, 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March and August 2003 rating determinations by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A hearing before a decision review officer at the RO was 
conducted in January 2004.  In April 2005, the veteran 
appeared at a Travel Board hearing before the undersigned.  
The Board remanded the claim to the RO in July 2005 for 
further development. 


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has a disability manifested by coccygodynia.  

2.  There is no competent evidence that the veteran's chronic 
low back pain, with degenerative joint disease status post 
lumbar fusion was incurred in or aggravated by service.  


CONCLUSION OF LAW

A low back disability, to include coccygodynia, was not 
incurred in active service and arthritis may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2002.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1153; 38 C.F.R. §§ 3.303, 3.3004.  If arthritis is not 
diagnosed during service, but is present to a compensable 
degree within one year following separation from service, 
service connection is warranted.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Absent 
proof of a present disability, there can be no valid claim.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The veteran concedes that he suffered a preservice injury to 
his low back in a February 1964 motor vehicle accident.  
However, he contends that the condition completely resolved 
before entrance into service.  He contends that he sustained 
coccygodynia in service, a condition he never had prior to 
entrance into service.  He stated that his superiors thought 
he was faking his low back injury and he was punished by 
being sent to a motivational platoon where he was subjected 
to much greater physical demands, including servicemen 
standing on his back.  He was then given a choice between 
getting low back surgery or being discharged.  He maintains 
that he suffered from the inservice episode of coccygodynia, 
and the spinal damage from the subsequent punishment, for 
four years until 1970 when the pain became unbearable and he 
underwent his first of three spinal surgeries.  At his 
hearing in April 2005, the veteran testified that he did not 
hurt his back in the four years between separation from 
service and his 1970 low back surgery.  In a statement dated 
in September 2005, he stated that he contacted his attorney 
"who sued and collected money for [him] by tying the back 
problems [he] was having to the accident in 1964 which was 
aggravated by the physical exertion due to the motivational 
platoon in the Marine Corps."  

The veteran noted that a long period of time has expired 
between his separation from service and his application for 
VA compensation benefits.  He also stated that he initially 
believed that he was not entitled to VA compensation benefits 
due to his service discharge, as he was not informed of his 
right to file a claim.  However, he recently discovered that 
he is entitled to file a claim for compensation benefits.  

He submitted the statement of an individual who noted that 
the veteran did not have back pain after the motor vehicle 
accident, and he was in fine health when he enlisted into 
service; but that an inservice injury resulted in surgery 
four years after separation from service.  

A Medical Evaluation Board report dated in September 1966 
found the veteran unfit for duty.  The diagnosis was 
coccygodynia, due to trauma.  The condition was found to have 
not been incurred in the line of duty, existed prior to 
service, and was not aggravated in service.  

A report from Keith Cunningham, M.D., dated in September 
1996, is of record.  The veteran stated that, in 1970, he 
injured his back at work while lifting a mattress and turning 
quickly.  At that time, his leg suddenly became paralyzed 
from the waist down.  The veteran subsequently was diagnosed 
with a herniated disc and underwent surgery.  He subsequently 
sued his employer and won an out of court settlement.  

A March 2003 VA medical opinion regarding the etiology of the 
veteran's low back disorder was offered by a certified 
physician's assistant (PA-C) who opined that it was not 
likely that the veteran's current lumbar spine condition was 
consequential to or directly associated with the inservice 
episode of coccygodynia.  

The veteran submitted the statement of his private physician, 
Michael Laurie, M.D., dated in April 2005.  Dr. Laurie stated 
that the veteran "reports that a back injury sustained as a 
teenager in a motor vehicle accident was reinjur[ed] when he 
was serving in the military.  I believe that is a possible 
scenario."  A doctor's opinion, as here, phrased in 
equivocal terms of "may or may not" is an insufficient 
basis for an award of service connection.  See Winsett v. 
West, 11 Vet. App. 420, 424 (1998).

The veteran submitted a portion of a medical treatise 
regarding coccygodynia.  This selection defines the term and 
describes its symptoms, signs, diagnosis, prophylaxis and 
treatment.  A medical article or treatise can provide 
important support when combined with an opinion of a medical 
professional, if the medical article or treatise evidence 
discusses general relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least a plausible causality based upon subjective facts 
rather than unsubstantiated lay opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).  In the present case, however, the 
treatise evidence is not accompanied by the opinion of any 
medical expert linking the veteran's current low back 
disability to his inservice coccygodynia.  This article does 
not even purport to address the specific facts of the 
individual case under consideration.  It is insufficient to 
constitute the required medical nexus opinion to place the 
evidence in equipoise.

A VA spine examination was conducted in April 2006.  The 
examiner obtained a detailed history from the veteran, 
reviewed the veteran's claims file, and conducted an 
examination.  The diagnosis was chronic low back pain with 
degenerative joint disease, status post spinal fusion.  The 
examiner stated that coccygodynia is different from lumbar 
arthritis and degenerative disc disease with radiculopathy.  
Coccygodynia is usually an isolated pain across the coccyx 
bone.  In this case, it was the result of trauma likely 
caused by the preservice motor vehicle accident in 1964, and 
was aggravated in service.  However, the examiner opined that 
the veteran does not currently suffer from coccygodynia.  The 
1970 and subsequent low back surgeries were not related to 
his coccygodynia.  The examiner noted that an inservice 
myelogram was normal and there were no radicular symptoms in 
service.  The examiner opined that it was less likely than 
not that the veteran's current low back disability was 
related to service.  

Regarding his coccygodynia, absent proof of a present 
disability manifested by coccygodynia, there can be no valid 
claim.  See Gilpin, Sanchez-Benitez, supra.

Regarding his currently diagnosed chronic low back pain with 
degenerative joint disease, status post spinal fusion, there 
is no competent evidence that the veteran sustained this 
disability in service or that it is related to service.  See 
Pond, supra.  

The veteran has reported different histories of his low back 
disability.  Specifically, he has stated that the residual 
disability from the preservice motor vehicle accident 
completely resolved prior to entrance into service, and he 
suffered from the residuals of the inservice injury, without 
subsequent back injury, until 1970 when the inservice injury 
necessitated low back surgery.  However, he also stated that 
he collected compensation for the residuals of the preservice 
motor vehicle accident subsequent to service but the 
condition was aggravated by service, and that he sustained a 
1970 work-related low back injury for which he was awarded 
compensation.  The Board will accept the version most 
favorable to his claim as credible.  Although the veteran may 
testify as to symptoms he perceives to be manifestations of a 
disability, the questions of whether a chronic disability 
manifested by coccygodynia is currently present, or that his 
currently diagnosed chronic low back pain with degenerative 
joint disease, status post spinal fusion, is related to 
service require medical knowledge and must be made by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no evidence of record other than the veteran's 
assertions that provides a nexus between service and the 
veteran's current back disability.

The veteran filed his claim for compensation in October 2002, 
36 years after separation from service.  The veteran claims 
that he initially believed he could not apply for VA 
benefits.  However, the veteran signed a statement dated in 
October 1966 noting that he was informed that he was being 
discharged from active duty by reason of physical disability, 
had been advised of his right to file for VA compensation 
benefits, and decided not to submit a claim at that time.  
The proof of notice of his right to file a claim that is of 
record, and the passage of many years after discharge from 
active service before asserting a claim constitutes negative 
evidence that weighs against the claim.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 


ORDER

Entitlement to service connection for a low back disability, 
to include coccygodynia, is denied.  


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


